Per Curiam :
It may be conceded that the written memoranda were not ad*42missible as entries made in the course of business in a book of original entries, yet it is well settled that a witness may use a paper containing a list of items to refresh his memory, when be knows the entry to have been correct when he made it. Tbe alleged settlement having been attacked, it was clearly admissible to prove tbe several items which preceded it, and were claimed to have been considered and included in the settlement.
We see no error in the rulings relating to the admission of evidence, nor in the charge of the court.
Judgment affirmed.